ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                             )
                                          )
Douglas P. Fleming, LLC                   )    ASBCA Nos. 59144, 59145, 59146
                                          )               59147, 59148,59158
                                          )               59159, 59182, 59183
                                          )               59229, 59274,59275
                                          )               59276,59277,59290
                                          )
Under Contract No. N40085- l 3-C-4600     )

APPEARANCE FOR THE APPELLANT:                  David Hilton Wise, Esq.
                                                Wise & Donahue, PLC
                                                Fairfax, VA

APPEARANCES FOR THE GOVERNMENT: Craig D. Jensen, Esq.
                                 Navy Chief Trial Attorney
                                Matthew D. Bordelon, Esq.
                                 Senior Trial Attorney
                                Todd J. Wagnon, Esq.
                                 Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE PROUTY

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that these consolidated appeals are sustained in the
amount of$1,087,500.00. Thus, in the nature of a consent judgment, the Board makes a
monetary award to appellant in the amount of$1.087,500.00. This amount is inclusive of
interest. No further interest shall be paid.

      Dated: 18 May 2018


                                                J.REI~
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals

(Signatures continued)
 I concur                                      I concur



 RICHARD SHACKLEFORD
 Administrative Judge                          Administr tive Judge
 Acting Chairman                               Armed Services Board
 Armed Services Board                          of Contract Appeals
 of Contract Appeals




      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59144, 59145, 59146,
59147, 59148, 59158, 59159, 59182, 59183, 59229, 59274, 59275, 59276, 59277, 59290,
Appeals of Douglas P. Fleming, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2